DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 	Claims 53-55, 57-64, and 66-70 are pending.
	Claims 1-52, 56, 65, 71-73 are cancelled.

Response to Arguments
Applicant's remarks filed on 12/29/2020 have been with respect to the amended claims have been fully considered but they are not persuasive.  In view of the amendments filed, the rejections are being updated accordingly. 

35 USC 112 Rejections 
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted the amendments filed raises new issues; see rejection(s) below for detail. 
35 USC 102 Rejections 
Applicant’s arguments on cited reference Sankar fails to disclose the amended limitations of “wherein the at least one processor implements…geographic area of interest” recited in claim 1 have been fully considered. 
In response to the arguments, it is submitted that the cited amended limitations are being properly addressed and the reason is set forth in the in the updated rejection(s); see below for detail. 
Furthermore, it is also submitted that all limitations in claims--including those not specifically argued--are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Objections
Claim 53 is objected to because of the following informalities: lack of proper separation between “the first and second requesters” and “wherein the processor” in “the archival system operated by a third party, … the first and second requesters wherein the at least one processor causes a Web-based interface to be provided to the first and second requesters” which could cause confusion.  Appropriate correction is required.

Claim 64 is objected to because of the following informalities: lack of proper separation between “the requester “and “and causes a web-based interface” in “implementing and order management …geographic area of interest” which could cause confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 66-70  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 64 recites the limitation "the one or more requesters” in the implementing.  There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite, 

Claims 66-70 depending from independent claim64 are being rejected for at least incorporate deficiency of claim 64 described above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 57, 59 and 63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 53 in which 57, 59, 63 are depending from recites similar limitations as those recited in claims 57, 59 and 63.
E.g. claim 53 recites retrieval from an archival system in the provided geospatial source data product limitation, which is similar to retrieved from the see archival system as recited in claim 57; see claim language of the listed claims for detail. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 58 depending from claim 57 is being rejected for at least incorporate deficiency of claim 57 described above. 

Examiner’s Comments
It is noted that the terms “causes” or “causing” recited in the claims (e.g. claims 53 and 64  indicates to trigger something to happen, and does not necessary mean that thing will actually happen because the action of triggering does not necessary guarantee any desired outcome.
 For example, causes a Web-interface to be provided as recited in claim 53 indicates that the processor triggers the Web-interface to be provided, and does not necessary require the Web interface being actually provided. The processor with a user input could causes the Web-
Another example, causing a search of an archive as recited in claim 64 indicates triggering of a search of the archive but does not require the action of searching the archive being actually performed. Any user action could cause a searching of an archive, even without any searching being performed, may read on the cited limitation of claim 64 properly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-55, 57-64, and 66-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankar et al. (Pub No. US 2014/0149372), hereinafter Sankar.
Sankar is cited in the previous office action. 

(Abstract), the system comprising: 
at least one processor (Fig 1); and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of processor-executable instructions or data (Fig 1), the at least one processor which: 
causes a Web interface to be provided to a first requester, the Web interface including user input elements which allow the first requester to submit a first request for geospatial information ([0012], [0017], Fig 1 & 5: provide web site to user); 
receives the first request for geospatial information from the first requester via the Web interface, the first request comprising information that specifies the requested geospatial information via at least one location specification criteria and via at least one non-location specification criteria (info merely data; [0017], [0030], Fig 5: receive request such as queries from users, including a 1st user); 
causes a map tile corresponding to the request for geospatial information to be presented to the first requester in response to the first request for geospatial information ([0023], [0026], [0037], Fig 5-6: display a map in response to user request); 
causes the Web interface to be provided to a second requester, the Web interface including user input elements which allow the second requester to submit a second request for geospatial source data product ([0020], [0023], [0025], [0031]: different actions e.g. users open the social network website, will cause web interface be provided for users); 
receives the second request for a geospatial source data product from which the map tile was generated from the second requester ([0020],[0030-0032], [0036]: receive requests, including a second request from a user since there are plurality of users); 
(the geospatial source data  product and the geospatial source data as well as geospatial metadata are merely types of data; [0023], [0030-0031], Fig 5: search result with data product including data and metadata which comprising imagery data is provided, e.g. display objects having location  within the same map tile that correspond to the geospatial source data product ), and wherein, 
the provided geospatial source data product is a retrieval result of a retrieval from an archival system of a set of retrieval results each comprising geospatial source data and geospatial metadata satisfying the second request, wherein, for each retrieval result in the set of retrieved retrieval results  ([0030-0031], Fig 5: the provided data product including data and metadata is a search result of a retrieval from an archival system, such as the search engine system as shown in Fig 1 or the 3rd party system as described in [0030], the at least one processor is configure to:
determine a score reflecting a relevance of the retrieved result to the second requester, the score based at least in part on the second requester's request and a rating associated with the geospatial source data and the geospatial metadata of the retrieval result, such that on determination that the determined score for the retrieval result is greater than a configurable threshold ([0030], [0033-0033],  [0036] ,Fig 5: the results are being ranked based on the score of each result that indicates the quality of the result with respect to a threshold, such that a threshold rank may be set  so that a particular number of retrieval results are being included. The score is based on the requesters query and a rating a rating indicative of relevance for each retrieval result), the least one processor distributes the retrieved result comprising geospatial ([0030], [0033-0033], [0036] Fig 5: distribute by providing the ranked results, which includes the retrieval result); and 
wherein the at least one processor implements an order management system, and accesses the archival system that stores an archive of Earth based geospatial source data including both geospatial sensor source data and metadata associated with the geospatial sensor source data ([0030-0031], [0037], Fig 1 & 5: order management system such as the search engine or a component of the search engine that access the archival system, such as a 3rd party system containing the resources with the earth based geospatial source data and related info), the archival system operated by a third party, the third party being different from an entity that operates the order management system and different from the first and second requesters ([0030], [0037]: as stated above, the archival system may be a 3rd party system) wherein the at least one processor causes a Web-based interface to be provided to the first and second requesters with one or more user selectable boundary drawing tools to define a boundary about a geographic area of interest to order the geospatial source data product related to the geographic area of interest (to order as claimed indicates intended use and does not necessary carry patentable weight, [0023], [0036-0037]: web-based interface is provided as the results are being displayed in a web browser application of a user device with user interaction tool to define boundary related to the area of interest, e.g. a map and./or text input is being provided in the web-browser for user to define a boundary, such as by specify a location).

([0023], [0031]: user searches particular objects or types of objects for the location).

 With respect to claim 55, Sankar further discloses wherein the at least one non-location specification criteria comprises at least one of: a sensor type that specifies a type of sensor which acquires geospatial sensor source data, a time of acquisition at which the geospatial sensor source data is acquired, a product format which specifies a format for at least part of the requested geospatial source data product, an event tag, an environment tag, or a sentiment tag ([0023]: e.g. sensor). 
With respect to claim 57, Sankar further discloses a geospatial data processing system, the geospatial data processing system comprising: at least one geospatial data processor; and at least one geospatial data nontransitory processor-readable medium communicatively coupled to the at least one geospatial data processor and which is operable to store at least one of processor-executable instructions or data, the at least one geospatial data processor which is operable to selectively process geospatial source data retrieved from the archival system to generate processed geospatial source data, and operable to distribute the processed geospatial source data to the second requester via a network ([0023], [0030], Fig 1 & 5-6: retrieve results from system(s) selectively and provide user results with  relevant information). 
With respect to claim 58, Sankar further discloses a Web data storage and content delivery network comprising a number of non-transitory processor readable media which is ([0023], [0030], Fig 1 & 5-6). 
With respect to claim 59, Sankar further discloses wherein the at least one processor causes the Web interface to be provided to at least one of the first and the second requesters with one or more user selectable boundary drawing tools to define a boundary about a geographic area of interest to order the geospatial source data product related to the geographic area of interest (to order as claimed indicates intended use and does not necessary carry patentable weight, [0023], [0036-0037]: web-based interface is provided as the results are being displayed in a web browser application of a user device with user interaction tool to define boundary related to the area of interest, e.g. a map and./or text input is being provided in the web-browser for user to define a boundary, such as by specify a location).

With respect to claim 60, Sankar further discloses wherein for the first request for geospatial information, the at least one processor ranks two or more sets of geospatial data based at least in part on a degree to which the respective sets of geospatial data satisfy the at least one non-location specification criteria in the first request, and provides an indication of the ranking to the first requester via the Web interface ([0031]: provide ranked results).

With respect to claim 61, Sankar further discloses wherein the at least one processor causes a presentation of at least one thumbnail image of at least a portion of the geospatial information that satisfies the first request to the first requester ([0031], Fig 5-6: provide image of result, e.g. map tile). 

([0017], [0021], [0030]:  object may be exported, e.g. email, post on social network etc.). 
With respect to claim 63, Sankar further discloses wherein the Web interface is at least one of an application programming interface or a Web-based graphical user interface ([0030]).

With respect to claim 64, Sankar discloses a method of distributing geospatial information via a Web-based platform which comprises at least one processor and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of processor-executable instructions or data (Abstract), the method comprising: 
receiving, by the Web-based platform, a user request for a geospatial source data product from a user via a Web-based interface, the user request for the geospatial source data product logically associable with information that specifies at least one location specification criteria and at least one non-location specification criteria (info merely data; [0017], [0030], Fig 5: receive request such as queries from users); 
generating, by the Web-based platform, an order in response to the user request for the geospatial source data product ([0031]: generate ranked results for the query, which indicates an order generated. Also, an order to process to user request is generate); 
([0030-0031]: an user action .e.g. query, will cause a search, also present a map will also cause a search), wherein the causing a searching includes: 
retrieving, from the archive, a set of retrieval results each comprising geospatial source data and geospatial metadata satisfying the user request ([0030-0031], Fig 5: retrieve results from the archive, e.g. database and/or server, with location data and metadata that satisfying user request via retrieve relevant results), wherein, for each retrieval result in the set of retrieved retrieval results, the Web-based platform determines a score reflecting a relevance of the retrieved result to the user, the determined score based at least in part on the user request and a rating associated with the geospatial source data and the geospatial metadata of the retrieved result 0030], [0033-0033],  [0036] ,Fig 5: the results are being ranked based on the score of each result that indicates the quality of the result with respect to a threshold. Each score is based on the requesters query and a rating indicative of relevance for each retrieval result); 
receiving the geospatial source data product from the archive of geospatial source data product which results from the searching, the geospatial source data product which includes geospatial imagery data and associated metadata ([0031]: receive search results with different types of data and metadata, including imagery/map/location data and associated metadata for each result that’s relevant to user request );
responsive to determining that the score is greater than a configurable threshold, distributing, by the Web-based platform, at least one instance of the geospatial source data product([0031-0032], [0036], [0038], Fig 5: distribute, e.g. provide, relevant results to user, and the results meet or exceed threshold  from the determination, e.g. N top result exceed predetermined threshold); and 
([0030-0031], [0037], Fig 1 & 5: order management system such as the search engine or a component of the search engine that access the archival system, such as a 3rd party system containing the resources with the earth based geospatial source data and related info), the archival system operated by a third party, the third party being different from an entity that operates the order management system and different from the requester ([0030], [0037]: as stated above, the archival system may be a 3rd party system)  and causes a Web-based interface to be provided to the one or more requesters with one or more user selectable boundary drawing tools to define a boundary about a geographic area of interest to order the geospatial source data product related to the geographic area of interest (to order as claimed indicates intended use and does not necessary carry patentable weight, [0023], [0036-0037]: web-based interface is provided as the results are being displayed in a web browser application of a user device with user interaction tool to define boundary related to the area of interest, e.g. a map and./or text input is being provided in the web-browser for user to define a boundary, such as by specify a location).

With respect to claim 66, Sankar further discloses wherein receiving a geospatial request from a user via a Web-based interface includes receiving the request for a geospatial source data product from the user via an application programming interface ([0032], Fig 1).

 With respect to claim 67, Sankar further discloses request for geospatial information from a requester, the request for geospatial information which includes information that specifies ([0030]: query associated with location); and 
causing at least one map tile corresponding to the request for geospatial information to be presented to the requester in response to the request for geospatial information ([0031]: map tile). 

With respect to claim 68, Sankar further discloses wherein receiving, by the Web-based platform, a request from a user includes receiving data defining an area of interest, and distributing, by the Web-based platform, at least one instance of the geospatial source data product includes providing, by the Web-based platform, a set of base map data for the area of interest ([0030-0032]: query and provide relevant results).

 With respect to claim 69, Sankar further discloses providing to the user, by the Web-based platform, at least one of: a catalog of geospatial observation data available via the Web-based platform for the area of interest, wherein the catalog comprises at least one of a catalog of image products and metadata available via the Web-based platform, or a timeline of geospatial observation data available via the Web-based platform for the area of interest ([0030-0032]: query and provide relevant results).

With respect to claim 70, Sankar further discloses notifying the user, from time-to-time, of a change in the geospatial source data product ([0031-00332]: update result). 

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168